 



JAG MEDIA HOLDINGS, INC.
6865 S.W. 18th Street, Suite B13
Boca Raton, FL 33433

May 18, 2007

Cornell Capital Partners, LP
101 Hudson Street
Suite 3700
Jersey City, NJ 07302




-and-    

Cryptometrics, Inc.
73 Main Street
Tuckahoe, NY 10707


Re: Agreement dated as of January 24, 2007 Among JAG Media Holdings, Inc.
        (“JAG Media”), Cornell Capital Partners, L.P. (“Cornell Capital”),
        Cryptometrics, Inc., Robert Barra and Michael Vitale, as amended
(“Cornell
        Agreement”)

Gentlemen:

This will confirm our understanding regarding the following:

(1)    The automatic termination date of May 18, 2007, set forth in the last
sentence of paragraph 1 of the Cornell Agreement, is hereby changed to June 15,
2007.

(2)    Paragraph 10 of the Cornell Agreement is deleted in its entirety and is
replaced by a new paragraph 10, which shall read as follows:



  10.    Within thirty (30) days of the Effective Date, the Post-Merger Company
shall make all necessary filings with the U.S. Securities and Exchange
Commission (whether a new registration statement, or a post effective amendment,
or otherwise) to register for resale the shares of common stock underlying the
Debentures and the Warrants and have such registration declared effective no
later than sixty (60) days after making the above-referenced filing.

(3)    Paragraph 7. E. of the Cornell Agreement is deleted in its entirety and
is replaced by a new paragraph 7. E., which shall read as follows:



--------------------------------------------------------------------------------



 



E.     A new defined term entitled #Exercise Restriction Date# shall be added to
Section 1 (b) of the Warrants, each of which shall read as follows:

Warrant No. CCP-2



       (xv) #Exercise Restriction Date# means September 30, 2007, the first date
upon which this Warrant may be exercised.

Warrant No CCP-3



       (xv) #Exercise Restriction Date# means December 31, 2007, the first date
upon which this Warrant may be exercised.

Warrant No. CCP-4



       (xv) #Exercise Restriction Date# means March 31, 2008, the first date
upon which this Warrant may be exercised.

Warrant No. CCP-5



       (xv) #Exercise Restriction Date# means June 30, 2008, the first date upon
which this Warrant may be exercised.

All defined terms used in this agreement, which are not otherwise defined herein
shall have the meaning ascribed to them in the Cornell Agreement. Except as
otherwise set forth in this agreement, the Cornell Agreement shall remain
unchanged and in full force and effect.

If the foregoing accurately reflects your understanding of our agreement
regarding the above matter, please indicate your agreement and acceptance by
signing in the appropriate space below and returning a fully executed and dated
copy of this agreement to the undersigned.

[SIGNATURES APPEAR ON FOLLOWING PAGE]



--------------------------------------------------------------------------------



 



Sincerely yours,
JAG Media Holdings, Inc.

By: /s/ THOMAS J. MAZZARISI                    

Name: Thomas J. Mazzarisi
Title: Chairman & CEO
Date: May 17, 2007

    AGREED AND ACCEPTED:
Cornell Capital Partners, LP The undersigned parties are signing
this agreement only with respect to
the obligations in Paragraph 5 of the
Cornell Agreement     By: Yorkville Advisors, LLC Its: General Partner    
/s/  ROBERT BARRA                                    Robert Barra  
         Date: May 18, 2007 By: /s/  GERALD
EICKE                                
      Gerald Eicke, Managing Partner
      Date: May 18, 2007     /s/ MICHAEL VITALE                         
               Michael Vitale
         Date: May 18, 2007 Cryptometrics, Inc.       By: /s/ ROBERT
BARRA                              
      Name: Robert Barra
      Title: Co-CEO
      Date: May 18, 2007  